Case 20-01699        Doc 32     Filed 06/05/20 Entered 06/05/20 15:27:33              Desc Main
                                 Document     Page 1 of 10


                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN RE:                                               )       Case No. 20-1699
                                                     )
      Chirag M. Patel.,                              )       Chapter: 7
                                                     )
                              Debtor(s).             )       Judge: Janet S. Baer
                                                     )       (Geneva)

 NOTICE OF TRUSTEE’S MOTION FOR ENTRY OF AN ORDER (I) APPROVING
THE SALE OF THE TRUSTEE’S RIGHTS, TITLE AND INTEREST IN OASIS BY 59,
  LLC, (II) APPROVING BID PROCEURES, (III) SETTING EXPEDITED DATES
    FOR SALE AND APPROVAL OF SALE HEARING AND (IV) SHORTENING
                               NOTICE
To: See attached Service List.

PLEASE TAKE NOTICE THAT ON June 12, 2020 at 11:00 a.m. or as soon thereafter as
Counsel may be heard, I shall present before the Honorable Judge Janet S. Baer, or any Judge
sitting in her stead, we shall present Trustee’s Motion for (I) Entry of an Order Approving the Sale
of the Trustee’s Rights, Title and Interest in Oasis by 59, LLC, (II) Approving Bid Procedures,
(III) Setting Expedited Dates for Sale and Approving Sale Hearing and (IV) Shortening Notice ,
a copy of which is attached.

      This motion will be presented and heard telephonically. No personal appearance in
court is necessary or permitted. To appear and be heard telephonically on the motion, you
must set up and use an account with Court Solutions, LLC. You can set up an account at
www.court-solutions.com or by calling Court Solutions at (917) 746-7476.

        If you object to this motion and want it called on the presentment date above, you
must file a Notice of Objection no later than two (2) business days before that date. If a Notice
of Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

                                       Joshua D. Greene
                                 Springer Larsen Greene, LLC
                               300 S. County Farm Road, Suite G
                                      Wheaton, IL 60187
                                         630-510-0000

                                CERTIFICATE OF SERVICE

I, Joshua D. Greene, an attorney, on oath state that I caused to be served this Notice of Motion
and Motion by electronic service, where applicable or by mailing a copy to all parties shown by
depositing same in the U.S. Mail before 5:45 p.m. on June 5, 2020 with proper postage prepaid.
                                            /s/ Joshua D. Greene /s/
Case 20-01699      Doc 32      Filed 06/05/20 Entered 06/05/20 15:27:33      Desc Main
                                Document     Page 2 of 10


                                       Service List

Via ECF Service:

Patrick S. Layng, Esq.
United States Trustee
219 South Dearborn Street
8th Floor
Chicago, IL 60604
USTPRegion11.ES.ECF@usdoj.gov

James A Young
85 Market Street
Elgin, IL 60123-5083
jyoung@jamesyounglaw.com


By U.S. Mail Service
                                               Capital One
 Caliber Homes Mortgage                        PO Box 30281
 301 Remington                                 Salt Lake City, UT 84130-0281
 Fort Collins, CO 80524-2806
                                               Internal Revenue Service
 Highland Woods HOA                            Centralized Insolvency
 POBox 62044                                   Operations
 Newark, NJ 07101-8061                         PO Box 7346
                                               Philadelphia, PA 19101-7346
 Kajal Patel
 3495 Galant Fox Dr                            MPAK Group LLC
 Elgin, IL 60124-5701                          c/o Sherwood Law Group
                                               218 N Jefferson St, Ste 401
 Old Second Bank                               Chicago, IL 60661-1291
 1 Corporate Dr
 Ste 360                                       Patel CR Partners LLC
 Lake Zurich, IL 60047-8945                    3495 Gallant Fox Dr
                                               Elgin, IL 60124-5701
Case 20-01699      Doc 32     Filed 06/05/20 Entered 06/05/20 15:27:33    Desc Main
                               Document     Page 3 of 10


York Real Estate LLC                           Capital One Bank (USA), N.A.
c/o Sullivan Hincks & Conway 120 W             by American InfoSource as agent 4515
22nd Street, Ste 100                           N Santa Fe Ave
Oak Brook, IL 60523-4067                       Oklahoma City, OK 73118-7901

Old Second National Bank
c/o Codilis & Associates, P.C. 15W030          BMO Harris
North Frontage Road, Suite 100 Burr            PO Box 367
Ridge, IL 60527-6921                           Arlington Heights, IL 60006-0367

Anish Kadakia
c/o Sherwood Law Group
218 N Jefferson St, Ste 401
Chicago, IL 60661-1291

IRS
POBox 7346
Philadelphia, PA 19101-7346

Milap Patel
c/o Sherwood Law Group
218 N Jefferson St, Ste 401
Chicago, IL 60661-1291

United Petroleum Services
C/o Lacy & Associates
2 Midwest America Plaza, Ste 800
Oakbrook Terrace, IL 60181-4727

Chirag M. Patel
3495 Gallant Fox Dr
Elgin, IL 60124-5701

IRS
Dept of Treasury
Kansas City, MO 64999
Case 20-01699       Doc 32     Filed 06/05/20 Entered 06/05/20 15:27:33            Desc Main
                                Document     Page 4 of 10


The following individuals or entities were sent a copy of this Notice and Motion at their
known addresses as listed in the Oasis by 59 LLC, Partnership Agreements.

Tommy Clevenger
Nabeel Ajaz
Jayana Patel
MPAK LLC
Banaya Investments LLC
Case 20-01699         Doc 32       Filed 06/05/20 Entered 06/05/20 15:27:33         Desc Main
                                    Document     Page 5 of 10



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                              )       Case No. 20-1699
                                                    )
      Chirag M. Patel.,                             )       Chapter: 7
                                                    )
                               Debtor(s).           )       Judge: Janet S. Baer
                                                    )       (Geneva)

 NOTICE OF TRUSTEE’S MOTION FOR ENTRY OF AN ORDER (I)APPROVING
THE SALE OF THE TRUSTEE’S RIGHTS, TITLE AND INTEREST IN OASIS BY 59,
  LLC, (II) APPROVING BID PROCEURES, (III) SETTING EXPEDITED DATES
   FOR SALE AND APPROVAL OF SALE HEARING AND (IV) SHORTENING
                              NOTICE

      Thomas E. Springer, Trustee for the Chapter 7 Estate of Chirag M. Patel. (the “Trustee”)

requests entry of an Order, pursuant to 11 U.S.C. §§363, 541 and 704 and Fed. R. Bankr. P.

6004, 6006 and 9006, approving the sale of the Trustee’s rights, title and interest in Oasis by

59, LLC and, with respect to such sale, approving bidding procedures, setting expedited dates

for an auction sale and the hearing to approve such sale, and shortening notice. In support of

this Motion, Trustee states as follows:

                                   Background and Jurisdiction

   1. On January 21, 2020, Chirag M Patel (“Debtor”) filed a Voluntary Petition for Relief

         under Chapter 7 of the United States Bankruptcy Code.

   2. Thomas E. Springer was appointed as Trustee for the chapter 7 estate and continues to

         serve in that capacity.

   3. The Bankruptcy Court has core jurisdiction to hear and resolve this Motion pursuant to

         28 U.S.C. §§157(b)(2)(A), (N) and (O) and 28 U.S.C. §1334.

   4. After a review of the Debtor’s bankruptcy schedules and the Debtor’s testimony at the

         meeting of creditors, the Trustee determined that the Debtor owned a 15% membership
Case 20-01699      Doc 32     Filed 06/05/20 Entered 06/05/20 15:27:33             Desc Main
                               Document     Page 6 of 10



     interest in Oasis by 59, LLC (the “LLC Interest”), which operates a gas station located

     at 4665 Hoffman Boulevard, Hoffman Estates, Illinois. The Debtor’s bankruptcy

     schedules listed the LLC Interest as having a value of $20,000.

  5. Trustee requested and received from the Debtor, documents confirming the ownership

     interest in the LLC membership. Trustee and his counsel have confirmed the Debtor’s

     ownership interest as well as estimated liquidated value-range potential through review

     and analysis of the LLC historical and current operational financial data contained in

     the LLC Profit-and-Loss statements, balance sheets and tax returns.

  6. Trustee has received two offers to purchase the Trustee’s Rights, Title and Interest in

     the LLC interest, one from the Debtor through his counsel and from an investor group,

     Progressive Petroleum, LLC with its principal office at 300 N Martindale Rd, Ste 750,

     Schaumburg, Illinois, and its agents or assigns, via the creditor and landlord of the

     Oasis by 59, LLC business operation site.

  7. Accordingly, Trustee believes that an auction to determine the highest bidder is in the

     best interests of the bankruptcy estate.

                                      Requested Relief

  8. By this Motion, the Trustee seeks authority, to conduct a sale of the Trustee’s right,

     title and interest in the LLC Interest.

  9. The sale of the Trustee’s Rights, Title and Interest in the LLC membership Interest is

     the best option to maximize the value of the LLC Interest for the benefit of the

     bankruptcy estate. In order to expedite the sale process, the Trustee respectfully

     requests that this Court (i) establish June 19, 2020 at 1 p.m., as the date for the auction
Case 20-01699     Doc 32     Filed 06/05/20 Entered 06/05/20 15:27:33             Desc Main
                              Document     Page 7 of 10



     related to the sale (the “Auction Date”) and (ii) set a hearing for approval of the sale on

     June 26, 2020 at 11:00 A.M. (the “Sale Approval Hearing”).

                        Bidding Procedures and Form of Notice

                                   Bidding Procedures

  10. The following procedures (the “Bidding Procedures”) shall govern the auction process

     by which the Trustee will consider and accept higher or otherwise better offers for the

     LLC Interest.

         A. The Trustee will conduct an auction (the “Auction”) among all Qualified Bidders

            and will seek to sell the LLC Interest;

         B. A bidder shall be deemed to be a Qualified Bidder if they: (a) have delivered a

            notice of intent to place bids at least two business days prior to the Auction Date.

            The Debtor and Progressive Petroleum, Inc. shall be deemed to be Qualified

            Bidders due to their previous offers made to the Trustee and need not take any

            further action to qualify to place bids.

         C. The Trustee shall hold the Auction, telephonically, from and at the office of

            Springer Larsen Greene, LLC, 300 South County Farm Road, Suite G, Wheaton,

            IL 60187, on June 19, 2020 at 1:00 p.m. (CDT).

         D. The opening bid will be $20,000.00, with additional bids being made in $1,000.00

            increments until the highest bid is made (the “Prevailing Bid”).

         E. No credit bids will be contemplated or accepted by the Trustee.

         F. The Bankruptcy Court will hold the Hearing on Approval of Sale June 26, 2020

            at 11:00 a.m., or such other date set by the Bankruptcy Court, at which time the

            Trustee will seek affirmation by the Bankruptcy Court of the Auction results and
Case 20-01699      Doc 32     Filed 06/05/20 Entered 06/05/20 15:27:33              Desc Main
                               Document     Page 8 of 10



             approval of the sale of the Trustee’s Rights, Title and Interest in the LLC Interest

             (the “Sale Approval Order”), which will approve the sale and transfer the

             Trustee’s Rights, Title and Interest in the LLC Interest to the successful purchaser

             free and clear of any and all liens, claims and encumbrances.

         G. In the event that the party submitting the Prevailing Bid is unable to consummate

             the transaction and pay the amount of the Prevailing Bid within seven days of the

             Auction Date, the next highest bidder shall be deemed to be the prevailing bidder

             and the Trustee shall seek court approval of such bid.

                        Basis for Relief and Applicable Authority

  11. Pursuant to Section 363 of the Bankruptcy Code, a Bankruptcy Court may, after notice

     and a hearing, approve a trustee’s sale of property, other than in the ordinary course of

     business, upon a finding that such sale is supported by “some articulated business

     justification.” See, e.g., Fulton State Bank v. Schipper (In re Schipper), 933 F.2d 513,

     515 (7th Cir. 1991); In re Telesphere Communications, Inc., 179 B.R. 544, 552 (Bankr.

     N.D. Ill. 1999).

  12. Once a trustee articulates a valid business justification, there “is a presumption that in

     making a business decision the [trustee] acted on an informed basis, in good faith and

     in the hones belief that the auction was in the best interests of the company.” In re

     S.N.A. Nut Co., 186 B.R. 98 (Bankr. N.D. Ill. 1995) (quoting Smith v. Van Gorkom,

     488 A.2d 858, 872 (Del. 1985));

  13. The potential sale, if approved and consummated, will provide significant value to the

     bankruptcy estate and the creditors of the bankruptcy estate. Accordingly, the Trustee
  Case 20-01699        Doc 32     Filed 06/05/20 Entered 06/05/20 15:27:33               Desc Main
                                   Document     Page 9 of 10



         believes that a valid justification exists for selling his Rights, Title and Interest in the

         LLC membership interest at Auction.



                                               Notice

     14. The Trustee requests authority to provide notice of the sale to all creditors and parties-

         in-interest, including notice to all other known parties with membership interests in

         Oasis by 59, LLC, on shortened notice requested, instead of the twenty (21) days

         notice that generally applies to the sale of assets under Section 363 of the Bankruptcy

         Code. It is anticipated that the potential pool of bidders for the LLC Interest is small

         and includes Progressive Petroleum, LLC., a creditor of the estate, the Debtor and the

         other owners of membership interests in Oasis by 59, LLC. Moreover, the sale of the

         LLC Interest on an expedited basis will help maximize the value to the estate as there

         are already two interested bidders who stand ready and willing to consummate the sale.


       WHEREFORE, the Trustee respectfully requests that this Court enter and Order (i)

approving the sale of the LLC Interest; (ii) approving the Bidding Procedures outlined herein;

(iii) setting expedited dates for the sale and the Sale Approval Hearing, (iv) shortening notice;

and granting such other and further relief as is just and proper.

 Dated: June 5, 2020                                    Respectfully submitted,

                                                        Thomas E. Springer, Trustee

                                                        By: /s Joshua D. Greene /s/
                                                        One of his attorneys

 Thomas E. Springer
 Joshua D. Greene
 Springer Larsen Greene, LLC
 300 South County Farm Road
Case 20-01699    Doc 32     Filed 06/05/20 Entered 06/05/20 15:27:33   Desc Main
                            Document      Page 10 of 10



Suite G
Wheaton, IL 60187
630-510-0000
jgreene@springerbrown.com
